Name: Commission Directive 94/41/EC of 18 July 1994 amending Council Directive 70/524/EEC concerning additives in feedingstuffs
 Type: Directive
 Subject Matter: technology and technical regulations;  health;  agricultural activity;  food technology
 Date Published: 1994-08-12

 Avis juridique important|31994L0041Commission Directive 94/41/EC of 18 July 1994 amending Council Directive 70/524/EEC concerning additives in feedingstuffs Official Journal L 209 , 12/08/1994 P. 0018 - 0019 Finnish special edition: Chapter 3 Volume 60 P. 0157 Swedish special edition: Chapter 3 Volume 60 P. 0157 COMMISSION DIRECTIVE 94/41/EC of 18 July 1994 amending Council Directive 70/524/EEC concerning additives in feedingstuffsTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 70/524/EEC of 23 November 1970 concerning additives in feedingstuffs (1), as last amended by Commission Directive 94/17/EC (2), and in particular Article 7 thereof, Whereas Directive 70/524/EEC provides for regular amendment of the content of its Annexes to take account of advances in scientific and technical knowledge; whereas the Annexes were consolidated by Commission Directive 91/248/EEC (3); Whereas the use of an additive belonging to the group of binders, anti-caking agents and coagulants has been widely tested in various Member States; whereas, on the basis of experience gained, it appears that this new substance can be authorized throughout the Community; Whereas new uses for additives belonging to the groups of antibiotics and micro-organisms have been successfully tested in certain Member States; whereas the new uses should be authorized provisionally at national level in anticipation of their approval at Community level; Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Committee for Feedingstuffs, HAS ADOPTED THIS DIRECTIVE: Article 1 The Annexes to Directive 70/524/EEC are hereby amended as set out in the Annex to this Directive. Article 2 1. Member States shall bring into force the laws, regulations or administrative provisions necessary to comply with this Directive by 30 June 1995 at the latest. They shall immediately inform the Commission thereof. When Member States adopt these provisions, these shall contain a reference to this Directive or shall be accompanied by such reference at the time of their official publication. The procedure for such reference shall be adopted by Member States. 2. Member States shall communicate to the Commission the text of the main provisions of domestic law which they adopt in the field governed by this Directive. Article 3 This Directive shall enter into force on the 20th day following its publication in the Official Journal of the European Communities. Done at Brussels, 18 July 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 270, 14. 12. 1970, p. 1. (2) OJ No L 105, 26. 4. 1994, p. 19. (3) OJ No L 124, 18. 5. 1991, p. 1. ANNEX The Annexes to Directive 70/524/EEC are hereby amended as follows: 1. In Annex I: 1.1. In part L 'Binders, anti-caking agents and coagulants': 1.1.1. The EC number for the sepiolite is replaced by the number E 562 1.1.2. The following item is added: "> ID="6.2">mg/kg of complete feedingstuffs" ID="1">'E 563> ID="2">Sepiolitic clay> ID="3">Hydrated magnesium silicate of sedimentary origin, containing at least 40 % sepiolite and 25 % illite. Asbestos free.> ID="4">All species and categories of animals> ID="5">-> ID="6">-> ID="7">20 000> ID="8">All feedingstuffs'"> 2. In Annex II: 2.1. In part A 'antibiotics' the following item is added: "> ID="6.2">mg/kg of complete feedingstuff" ID="1">'31> ID="2">Bacitracin zinc> ID="3">C66H103O16N17SZn (Polypeptide containing 12 to 20 % zinc)> ID="4">Chickens for fattening Pigs> ID="5">- 6 months> ID="6">5 5> ID="7">50 50> ID="8">- -> ID="9">30. 11. 1995 30. 11. 1995'"> 2.2. In part O 'Micro-organisms' the following item is added: "" ID="1">'2> ID="2">Bacillus licheniformis (DSM 5749) / Bacillus subtilis (DSM 5750) [in a 1/1 ratio]> ID="3">Mixture of Bacillus licheniformis and Bacillus subtilis containing 3,2 Ã  109 CFU/g additive (1,6 Ã  109 CFU/g of each bacteria)> ID="4">Piglets> ID="5">4 months> ID="6">1,28Ã 109> ID="7">3,2Ã 109> ID="8">-> ID="9">30. 11. 1995'">